E    ATTORNEY                      GENERAL
                                           OFTEXAS
                                          AUSTIN         ~~.TExAS
PRICE   DANIEL
ATTORNEY
       GENERAL



                                             March       6, 1948


          Honorable     Will R. Wilson,            Jr.              Opinion   No.   V-S14
          District   Attorney
          Dallas,   Texas                                           Re:   The disposition     to be
                                                                          made by the Tax As-
          ATTN:         Hon.        Douglas E. Bergman                    sessor-Cc?llector     of
                        First       Assistant                             partial payments      0n
                                                                          accrued delinquent
                                                                          ad valorem      tax e s .

          Dear    Mr.     Wilson:

                     Your request for an opinion of this office dated Janu-
          ary 30, 1948, supplemented  by the letter from the assistant   state
          auditor and your subsequent  letter to us giving more specific    in-
          formation  may be reduced to the following   question :

                      What disposition  should be made of $1.586.64 deposit-
          ed in the County Depository    as delinquent    ad valorem    taxes by the
          former   tax collector,  now deceased,   received   by him in partial
          payments    and found to his credit in the depository     at the time of
          his death?

                       You state that of this amount $642.55 was collected
          from July 1, 1937, to March 1, 1939. We shall dispose of this part
          first.  As you are aware, within the dates indicated          here, there
          existed  statutory    authority  for the tax collector   to receive   pay-
          ments from taxpayers        in installments  or partial   payments.     This
          is covered    by Article   7345~~ V.C.S., which expised by its own
          terms February       28, 1939. The pertinent    psovbsien    of th%a statute
          head as follows:

                           “All of such installments paid by such delin-
                  quent      taxpayers shall immedia&ly   beme     the
                                                             respective
Honorable    Will   R. Wilson,   Jr.,   Page   2 (V-514)




            This statute affords   specific  authority   as to the dispo-
sition of the sum of $642.55 presumably        collected   by the tax col-
lector under the terms of this Act.       The commissioners’      court
should now order this sum of $642.55 disbursed           by the deposi-
tory as required   by Article   7250, V.C.S., which reads as follows:

              “Except   as to compensation   due such tax col-
        lector as shown by his approved      reports,  tax money
        deposited    in county depositories  shall be paid by such
        depositories    only to treasurers  entitled to receive
        the same, on checks drawn by such tax collector         in
        favor of such treasurer.”

             We turn next to the disposition       to be made of the balance
of this money,     $944.09, concededly     collected    by the tax collector
without authority.     Except as may be provided         by statute, the tax
collector   has no authority   to receive    from a delinquent      taxpayer
any sum less than the full amount of taxes, penalty, and interest
due, which were delinquent       for any one year on any one tract sep-
arately   assessed   for that year.    Any arrangement       between    the tax
collector   and the taxpayer    for the payment of his taxes in install-
ments or partial     payments,    not provided    for by statute, is strictly
a private   matter between the tax collector         and the taxpayer,    and
not binding upon the State and county, unless ratified           by such tax-
ing authority.

             It was stated   in Scisson    v. State,   51 S. W. (2) 703 (Ct.
Crim.   App.) that:

               ‘6
                 1 . * The judicial  precedents   are to the effect
        that private     arrangements     for payment   (differing
        from the statutory       method),   made between the col-
        lector    and taxpayers,    and performance     thereof,   are
        at the risk of the parties      thereto, and not of the state
        or county.. . ,*

The principle   of law is stated by Judge Fly in the case of San An-
tonio Suburban Irrigated’.Farms      v. Bexar-Medina-Atascosa       Coun-
ties Water Improvement      District   No. 1, 49 S W. (2) 511 (,Ct. Civ.
App.), as follows:

              a.
               . * . The laws for the collection    of taxes, by
        implication    at least, forbid a resort  to other meth-
        ods of collecting    taxes than the statutory    method.. . .”

            In brief,  it is our conclusion   that such sums as were
paid to the tax collector    by taxpayers   in an amount less than the
taxes delinquent    for any’ one year on any one tract separately    as-
sessed for that year based upon a private        agreement  between the
-   ,e,-




           Honorable    Will    R. Wilson,    Jr.,   Page   3 (V-514)




           tax collector    and the taxpayer      is wholly unauthorized.    Such
           payments     do net constitute     the collection  and payment of taxes
           as provided     by statute.   The tax collettor     merely  helds such funds
           as trustee    in his individual     capacity for the per sen paying the
           same to him and such funds do not belong to the $tate and county,
           In other words,     they are not public funds, and should be returned
           to the respective     persons    to whom they belong by proper      order of
           the commissioners’        court.    Such funds do not now have, and have
           never had, any proper place in the county depository.

                      If it should now develop  that the original   payors have
           died, and their heirs or devisees   can be located,    such funds
           should be paid to them; or, if such original   payers have disappear-
           ed and cannot be located,  then we know of no other method lf dis-
           posing of these funds except under the law of escheat.


                                             SUMMARY


                        Delinquent     taxes paid to the county tax collector
                  in installments      or partial pyments        under   statutory
                  authority    as existed    prior to March 1, 1939, and de-
                  posited in the county depository,          constitute    public
                  funds and should be paid te tke oeunty and state
                  treasurer     in such proportion      as is necessary        to
                  satisfy the taxes, penalty,        and interest    due to each.
                  If, however,      such partial payments       are thereafter
                  paid to the tax collector        upon a private    arrangement
                  by the payor and the tax collector           and without strtu-
                  tory authority,      such payments     do net constitute        pub-
                  lic funds, but remain the private          funds of the payor
                  and should be returned         to such payer if he is living
                  and can be located;       if deceased,   then to his heirs or
                  devisecs.      If the legal owner cannot be located,            then
                  such funds world be subject to escheat.              Article     7345c,
                  V.C.S.; Art. 7250, V.C.S.; Scisson           v. State, 51 S.W. (2)
                   703 (Ct. Crim. App.); San Antonio Suburban Irrigated
                  Farms     v. Bexar-Medina-Atascrsa            Counties Water Im-
                  provement       Dist. No. 1, 49 S.W. (2) 511 (Ct. Civ. App.).

                                                            Very   truly    yours

           APPROVED                            ATTORNEY         GENERAL             OF   TEXAS
                            ,
           Ye
            F    T ASSISTANT
            AT   ORNEY   GENERAL,              By
                                                               L@Lh
                                                                Assistant
           LPL/JCP